                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION


JAMES L. COLVIN                                     CIVIL ACTION NO. 19-923

VERSUS                                              JUDGE ELIZABETH ERNY FOOTE

ROBERT TANNER                                       MAGISTRATE JUDGE HORNSBY



                                   MEMORANDUM ORDER

       Petitioner filed a Motion for Reconsideration [Record Document 6] appealing the

Magistrate Judge’s denial of his motion for writ of error coram nobis [Record Document 5]. In his

appeal, Petitioner argues that the Magistrate Judge failed to address two of the three points of

error Petitioner raised in his motion. [Record Document 4]. While Petitioner is correct that the

Magistrate Judge’s memorandum order denying his motion for writ of error did not explicitly

address all three errors he identified, the result does not change, and the Magistrate Judge’s

decision is therefore AFFIRMED.

       Having independently reviewed the law and record in this case, the Court agrees with the

Magistrate Judge’s determination that a dismissal based upon the statute of limitations which

does not address the merits is considered an adjudication on the merits for purposes of

determining whether a subsequent petition is a second or successive petition under the

Antiterrorism and Effective Death Penalty Act (“AEDPA”). [Record Document 5 at 1].

       Petitioner also argues that his current habeas petition is not second or successive because

after his first habeas petition in 2014, the Second Circuit for the Louisiana Court of Appeals

“reopened” his case, and the Louisiana Supreme Court issued a final ruling dismissing Petitioner’s


                                                1
application for post-conviction relief on February 11, 2019. [Record Document 6 at 2]. To support

his argument, Petitioner cites a United States Supreme Court decision holding that when a habeas

application “challenges a new judgment for the first time, it is not ‘second or successive’ under §

2244(b).” Magwood v. Patterson, 561 U.S. 320, 324 (2010). The Fifth Circuit has defined the term

“new judgment” to require that a new sentence be imposed. United States v. Jones, 796 F.3d

483, 485 (5th Cir. 2015) (quoting In re Lampton, 667 F.3d 585, 588 (5th Cir. 2012)). Under this

definition, the Louisiana Supreme Court’s dismissal of Petitioner’s “application for post-conviction

relief” is not a “new judgment,” but rather a decision regarding an appeal from the original

judgment. [Record Document 6-1 at 21].

        Finally, Petitioner argues that his current habeas petition is timely filed because the “one-

year AEDPA limitation was tolled on the date [he] filed the Initial Review Post-Conviction

proceedings, on March 27, 1985” and remained so until February 11, 2019, when the Louisiana

Supreme Court issued a final ruling on his application for post-conviction relief. [Record

Documents 4 at 7-8 and 6 at 2-3]. This, in total, means the current habeas petition was filed

within “321 days under the Prison Mailbox Rule.” [Record Document 4 at 8]. Because the Court

finds that the current habeas petition is a second or successive petition, the Court need not reach

the issue of the timeliness of this petition unless it is authorized by the Fifth Circuit Court of

Appeals.

        Accordingly, the Magistrate Judge’s decision is AFFIRMED.

        THUS DONE AND SIGNED in Shreveport, Louisiana on this 19th day of September,

2019.

                                                                     ________________________
                                                                         ELIZABETH ERNY FOOTE
                                                             UNITED STATES DISTRICT JUDGE

                                                  2
